Smith, C. J.,
delivered the opinion of the court.
The highest value placed upon the mules, wagon, and harness by any witness was that of appellees themselves, which was four hundred and fifty dollars, so that the evidence does not support the finding that they were worth four hundred and ninety-five dollars. It is true that the gentleman who sold the mules and wagon to appellees testified that he took their notes therefor for four hundred and ninety-five dollars, payable about a year after date, bu,t he also stated that the price at which they were sold to appellees was four hundred and fifty dollars, and that he charged them ten per cent, interest thereon to the maturity of the note, amounting to forty-five dollars, which he added to the face thereof.
No charge should have been made against appellant for twenty-five dollars “pasture on,farm,” for two reasons: First, the evidence does not clearly disclose that he pastured any cattle on the land; and, second, the chancellor, in addition to the items charged against appellant by the master, charged him for rent of the land. The evidence will not support a finding that the crop produced more than eighty-six bushels of corn.
If the saw and grist mill situated upon the land is personal property, appellant should be charged with the value thereof; and it may be that the evidence discloses, as *550found by the master, as to which we express no opinion, that it was worth two hundred dollars and in that event the charge is a proper one. If, however, this mill was a part of the realty, appellant should have only been charged with the value of the mill rocks belonging thereto and which were appropiated and sold by him. Since the decree ■of the court below must be reversed on other grounds, we will not express an opinion at this time as to whether or not this mill was a part of the realty; the evidence relative thereto being of such character as not to enable us safely so to do.
We have not been referred to any evidence, and our investigation has disclosed none, from which the master was warranted in finding that the hay was worth fifty dollars.
The evidence as to the other items complained of was in conflict.

Reversed and remanded.